       Case 1:20-cv-04323-JPC-RWL Document 23 Filed 12/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X          12/14/2020
                                                                       :
JOSE ANTONIO LLUILEMA GARCIA, individually and :
on behalf of other similarly situated,                                 :
                                                                       :
                                    Plaintiff,                         :   20-CV-4323 (JPC)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
FRANCIS GENERAL CONSTRUCTION INC. et al.,                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff Jose Antonio Lluilema Garcia filed the Complaint in this action on June 6, 2020.

(Dkt. 1.) Defendant Francis General Construction Inc. was served with the Complaint on August

26, 2020, making its answer due by September 16, 2020. (Dkt. 13.) Defendant Francisco Peralta

was served with the Complaint on August 31, 2020, making his answer due September 21, 2020.

(Dkt. 14.) To date, neither of these two Defendants has appeared in this action nor answered the

Complaint. A Clerk’s Certificate of Default was filed for both Defendants on October 30, 2020.

(Dkts. 20, 21.)

        It is hereby ORDERED that no later than January 13, 2021, Plaintiff shall move for default

judgment as to Defendants Francis General Construction Inc. and Francisco Peralta, in accordance

with Local Civil Rule 55.2 and 3.F of the Court’s Individual Rules and Practices for Civil Cases,

or show cause why this case should not be dismissed for failure to prosecute. Pursuant to this

Court’s Individual Rules, Plaintiff must serve his motion for default judgment and supporting

paperwork on Defendants and file an Affidavit of Service on ECF by January 27, 2021. Defendants

shall file any opposition to the motion for default judgment no later than February 10, 2021.

Plaintiff shall file any reply no later than February 17, 2021.
      Case 1:20-cv-04323-JPC-RWL Document 23 Filed 12/14/20 Page 2 of 2


          It is further ORDERED that Defendants appear and show cause at a hearing before this

Court on February 22, 2021, at 11:00 a.m., why an order should not be issued granting a default

judgment against Defendants. That hearing shall take place telephonically. At the scheduled time,

counsel for all parties should call (866) 434-5269, access code 9176261. In the event that

Defendants appear in this case and oppose the motion for default judgment prior to the scheduled

court appearance on February 22, 2021, that court appearance shall also serve as an Initial Case

Management Conference pursuant to 5.B of the Court’s Individual Rules and Practices in Civil

Cases in the event the Court declines to issue a default judgment at the hearing.

          It is further ORDERED that Plaintiff serve Defendants Francis General Construction Inc.

and Francisco Peralta via overnight courier with a copy of this Order within one week of the date

of this Order. Within two business days of service, Plaintiff must file proof of such service on the

docket.

          SO ORDERED.

Dated: December 14, 2020                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
